 Case 1:19-cv-01055-MSK Document 15 Filed 07/02/19 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Senior Judge Marcia S. Krieger

Civil Action No. 19-cv-01055-MSK

JOHN SWOMLEY, TODD BARKER, DAVID GOLDSTEIN, ELIZABETH SWOMLEY,
OLIVIA SWOMLEY, JAMES SWOMLEY, SARAH SWOMLEY, ROBERT COSINUKE,
WILLA COSINUKE, JENNIFER KRIER, ABIGAYLE COSINUKE, AUGUST COSINUKE,
KATHRYN VAGNEUR, BRUCE BARKER, GERRY BARKER, TOM STEWART,
BARBRA STEWART, THOMAS H. STEWART, KATHERINE KENNEY, ERIC VOTH,
and MICHELLE VOTH,

      Petitioners,

v.

KAREN SCHROYER, in her official capacity as District Ranger, Aspen-Sopris Ranger
District, White River National Forest, United States Forest Service, and
UNITED STATES FOREST SERVICE, a federal agency of the United States
Department of Agriculture,

      Federal Respondents.


                        JOINT CASE MANAGEMENT PLAN FOR
                     PETITIONS FOR REVIEW OF AGENCY ACTION


 1.    APPEARANCES OF COUNSEL

                                       For Petitioners:
                                       JOHN SWOMLEY
                                       Swomley & Tennen, LLP
                                       50 Congress St., Suite 600
                                       Boston, MA 02109
                                       Tel: (617) 227-9443
                                        Fax: (617) 227-8059
                                       jswomley@swomleyandtennen.com

                                       For Federal Respondents:
                                       HAYLEY A. CARPENTER
                                       United States Department of Justice
                                       Trial Attorney
                                       601 D Street NW
                                       Washington, DC 20004
                                       Tel: (202) 305-0242
Case 1:19-cv-01055-MSK Document 15 Filed 07/02/19 USDC Colorado Page 2 of 4




                                             Fax: (202) 305-0506
                                             hayley.carpenter@usdoj.gov

2.     STATEMENT OF LEGAL BASIS FOR SUBJECT MATTER JURISDICTION
The Court has jurisdiction based on the presentation of federal question, 28 U.S.C. § 1331.
The Court also has jurisdiction based on the Petitioners’ challenge under the Administrative
Procedure Act, 5 U.S.C. §§ 551 et seq.

Federal Respondents reserve the right to raise any defenses, including jurisdictional defenses,
including but not limited to the Petitioners’ lack of standing and failure to exhaust
administrative remedies defenses.

3.     DATES OF FILING OF RELEVANT PLEADINGS

       A.      Date Petition for Review Was Filed: April 10, 2019

       B.      Date Petition for Review Was Served on U.S. Attorney's Office: April 16,
               2019

       C.      Date Answer or Other Response Was Filed: June 28, 2019

4.     STATEMENT(S) REGARDING WHETHER THIS CASE RAISES
       UNUSUAL CLAIMS OR DEFENSES

      NA.

5.     OTHER MATTERS

      NA.

6.     BRIEFING SCHEDULE

       A.      Deadline for Lodging the Administrative Record: July 29, 2019

       B.      Deadline for Parties to Confer on Record Disputes: August 27, 2019

       C.      Deadline for Filing Motions to Complete and/or Supplement
               the Administrative Record: September 26, 2019

       D.      Petitioners’ Opening Brief Due: October 28, 2019 (40-page limit, excluding
               captions and tables)

       E.      Federal Respondents’ Response Brief Due: November 25, 2019 (52-page

                                               -2-
Case 1:19-cv-01055-MSK Document 15 Filed 07/02/19 USDC Colorado Page 3 of 4




              limit, excluding captions and tables)

       F.     Petitioners’ Reply Brief (If Any) Due: December 10, 2019 (20-page limit,
              excluding captions and tables)

7. STATEMENTS REGARDING ORAL ARGUMENT


       A.     Petitioners’ Statement: Petitioner requests oral argument. The issues,
              especially as they relate to mycology and carbon sequestration, are
              sufficiently novel and complex as to warrant a more discursive format.
       B.     Federal Respondents’ Statement: Federal Respondents request oral argument
              if the Court believes it would assist with resolving the issues in this case.

8. CONSENT TO EXERCISE OF JURISDICTION BY MAGISTRATE JUDGE

                         Indicate below the parties' consent choice.

       A.     ( )    All parties have consented to the exercise of jurisdiction of a
                     United States Magistrate Judge.

       B.     (x)    All parties have not consented to the exercise of jurisdiction of a
                     United States Magistrate Judge.

9. OTHER MATTERS

NA.

10. AMENDMENTS TO JOINT CASE MANAGEMENT PLAN

The parties agree that the Joint Case Management Plan may be altered or amended only upon a
showing of good cause.


      DATED this 2nd day of July, 2019.

                                                 BY THE COURT:




                                                 Marcia S. Krieger
                                                 Senior United States District Judge

                                              -3-
Case 1:19-cv-01055-MSK Document 15 Filed 07/02/19 USDC Colorado Page 4 of 4




APPROVED:

                                 Attorney for Petitioners:

                                 /s/ John Swomley (with permission)
                                 John Swomley (BBO#551450)
                                 Swomley & Tennen, LLP
                                 50 Congress St., Suite 600
                                 Boston, MA 02109
                                 Tel: (617) 227-9443
                                 Fax: (617) 227-8059
                                 jswomley@swomleyandtennen.com


                                 Attorney for Federal Respondents:

                                 LAWRENCE VANDYKE
                                 Deputy Assistant Attorney General
                                 Environment & Natural Resources Division

                                   /s/ Hayley A. Carpenter
                                 HAYLEY A. CARPENTER
                                 United States Department of Justice
                                 Trial Attorney
                                 601 D Street NW
                                 Washington, DC 20004
                                 Tel: (202) 305-0242
                                 Fax: (202) 305-0506
                                 hayley.carpenter@usdoj.gov




                                   -4-
